     Case 1:20-cr-00183-RJJ ECF No. 327, PageID.2007 Filed 09/03/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                Plaintiff,
                                                               CASE NO. 1:20-cr-183
v.
                                                               HON. ROBERT J. JONKER
ADAM DEAN FOX,
BARRY GORDON CROFT, JR.,
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS and
BRANDON MICHAEL-RAY CASERTA,

                Defendants.
                                                /


                                              ORDER

         Counsel for defendant Fox has asked the Court to schedule a Rule 17.1 pretrial

conference. The purpose of the conference would be to address trial presentation logistics, including

issues related to recordings and related transcripts. The Court would normally address issues like this

as part of the Final Pretrial Conference (FPTC) already scheduled for September 23, but in this case,

the Court sees value to an additional Rule 17.1 conference to make the FPTC itself as productive as

possible.

         Accordingly, the Motion to schedule a Rule 17.1 conference is GRANTED. The conference

will take place in open Court before the undersigned beginning at 10:00 a.m. on September 14,

2021 at 699 Ford Federal Building, 110 Michigan, NW, Grand Rapids, MI.

         The Court anticipates non-substantive discussion only at the Rule 17.1 conference. Of

course, the parties can and should flag issues that will need to be addressed and resolved at the FPTC
  Case 1:20-cr-00183-RJJ ECF No. 327, PageID.2008 Filed 09/03/21 Page 2 of 2




itself, but there will be no substantive argument or rulings at the conference on any such issues; just

discussion of logistical and other non-substantive matters. Only the presence of counsel is necessary

and appropriate for such a conference. The presence of defendants is not required or anticipated. See

United States v. Ushery, 785 F.3d 210, 222-23 (6th Cir. 2015). See also United States v. McChesney,

871 F.3d 801, 808-09 (9th Cir. 2017); United States v. Astacio-Espino, 748 F. Supp. 2d 131 (D.

Puerto Rico 2010). If any party objects to proceeding in this fashion, the party must file the

objection not later than September 9, 2021.

        IT IS SO ORDERED.



Date:    September 3, 2021                     /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
